IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROBERT ALLAN NODINE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-3914

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 3, 2016.

Petition for Writ of Habeas Corpus. Original jurisdiction.

Robert Nodine, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, CJ., LEWIS and RAY, JJ., CONCUR